
	
		III
		112th CONGRESS
		1st Session
		S. RES. 72
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Schumer, and
			 Mr. Menendez) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the artistic and cultural
		  contributions of the Alvin Ailey American Dance Theater and the 50th
		  Anniversary of the first performance of Alvin Ailey’s masterwork,
		  Revelations.
	
	
		Whereas Alvin Ailey American Dance Theater is recognized
			 as one of the world's great dance companies;
		Whereas Congress has recognized the Alvin Ailey American
			 Dance Theater as one of our Nation’s most important cultural
			 ambassadors;
		Whereas at the age of 29, founder Alvin Ailey first
			 premiered the dance work, Revelations, on January 31, 1960, at the famed 92nd
			 Street Y in New York City;
		Whereas Revelations is set to spirituals and draws
			 inspiration from Ailey’s memories as a child growing up in Texas, and from the
			 work of African-American writers such as James Baldwin and Langston
			 Hughes;
		Whereas since its premiere, Revelations has been seen by
			 more than 23 million theatergoers, in 71 countries, and on 6 continents, making
			 it the most widely seen works of modern dance;
		Whereas Revelations was performed in front of a worldwide
			 audience as part of the opening ceremonies of the 1968 Olympic Games in Mexico
			 City;
		Whereas Revelations has been performed for 5 U.S.
			 Presidents, including at the inaugurals of President Carter in 1977 and
			 President Clinton in 1993;
		Whereas Revelations captures the faith and perseverance of
			 the African-American people, and has influenced, and was influenced by,
			 African-American cultural heritage and the social fabric of the United States;
			 and
		Whereas Revelations is beloved by people around the world,
			 and its universal themes illustrate the strength and humanity within all of us:
			 Now, therefore, be it
		
	
		That the Senate honors the Alvin
			 Ailey American Dance Theater as it celebrates the 50th anniversary of the dance
			 work Revelations.
		
